Stayton, Associate Justice.
Whether the citation and, notice served upon Liles were suEcient or not, it is not necessary, as the' *419case is presented by the record, to consider; nor is it necessary to consider the sufficiency of the service, for the court sustained exceptions to the service on the 9th of April, 1881, and continued the cause until the next term.
It does not appear that subsequent to that time any service was had upon Liles, and he was therefore under no obligation to appear; but the record shows that he did appear on the 25th of June, 1881, and took no exception to the jurisdiction qf the court over him for want of service, but then filed pleas to the jurisdiction .of the court, setting up the following matters:
1st. That he was not a resident of Texas.
2d. That the cotton for the value of which he was sued was at the time of the institution of the suit, and still continued, without the jurisdiction of the court.
3d. That the tort complained of, if any, was committed in Louisiana and not in Texas.
4th. That the contract to ship the cotton was not agreed to be performed in Texas, with the further general averment that he came within none of the exceptions provided by the statutes of the state which would confer jurisdiction upon the court.
All of these pleas went to the jurisdiction of the court as to the subject matter of the suit, and to the venue of the case.
These pleas were overruled, and a trial was had which resulted in a judgment for the plaintiffs. Under this state of facts it must be held that his appearance was voluntary, and that the court had jurisdiction of his person as fully as though he had been served with proper process within this state.
It is claimed that the court erred in overruling the pleas to the jurisdiction of the court. There was no error in this respect.
It was unimportant whether he was a resident of the state or not; by his voluntary appearance he gave the court jurisdiction of his person, and being a non-resident, the suit was properly brought in the county of the residence of the plaintiffs.
It was equally unimportant where the cotton which it was claimed that he had converted was, at the time of the institution of the suit, or at any other time, as was it unimportant where he made the conversion.
It was also unimportant ivhether he had received the cotton under a contract to deliver it in this state or not. He was sued for the value of cotton which it was alleged belonged to the plaintiffs and had been converted by him. Wherever he may have resided, and wherever he may have converted cotton which belonged to the *420plaintiffs, the courts of this state (he having voluntarily given them jurisdiction over his person) had jurisdiction to declare the extent of his liability, and to enforce payment thereof by sale of any property belonging to him which may be found within the limits of the state.
[Opinion delivered January 26, 1883.]
Having voluntarily given the justice’s court jurisdiction over his person, upon his subsequent appeal to the district court, he could not withdraw such jurisdiction from that court.
To the suit in the district court for Yernon parish, Louisiana, brought by Liles against Abbott, Woods & Co. were not parties, and the judgment rendered in that cause was not admissible in evidence for the purpose of showing that Liles had a right to have the same subjected to sale for payment of the debt due to him from Abbott, that was superior to the right which Woods & Co. had to the property under their purchase from Abbott, their purchase being prior to the institution of that suit. Freeman on Judgments, 607a Magee v. Beirne, 39 Pa. St., 50.
There being no error in the judgment, it is affirmed. •
Affirmed.